DRAPEAU, J.
Defendant was convicted of grand theft. He admitted two prior felony convictions, for which he was imprisoned in other states.
The public defender represented defendant on his trial by the judge of the superior court. On his appeal, defendant has prepared his own briefs. He contends that the amended information does not state a criminal offense, and that the evidence is insufficient to support his conviction.
This court has carefully gone over the record. There is no merit in either contention.
The judgment is affirmed.
White, P. J., and Doran, J., concurred.